t c summary opinion united_states tax_court nathan andrew poehlein petitioner v commissioner of internal revenue respondent docket no 9549-04s filed date nathan andrew poehlein pro_se russell d pinkerton for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to dependency_exemption deductions for his children ap and gp whether petitioner is entitled to head-of-household filing_status and whether petitioner is entitled to an earned_income_credit background this case was submitted fully stipulated pursuant to rule the stipulation of facts supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in cannelton indiana petitioner and kelly harpe have two children their son ap and their daughter gp collectively the children petitioner and ms harpe have never been married by order of the perry county indiana circuit_court entered date paternity of petitioner for ap was established and petitioner was ordered to pay dollar_figure per week in child_support petitioner’ sec_1 the court uses only the minor children’s initials in a section of the notice_of_deficiency titled explanation of items respondent disallowed petitioner a child_tax_credit petitioner however did not claim a child_tax_credit on his return furthermore the purported adjustment is not reflected in respondent’s calculation of the deficiency which is contained in a separate section of the notice because the purported adjustment does not affect the amount of tax at issue we do not address this matter further paternity for gp was established by order of the hancock district_court commonwealth of kentucky entered date petitioner was ordered to pay dollar_figure per week in child_support in ap and gp lived with ms harpe in government housing in kentucky petitioner worked in indiana that year and earned dollar_figure of wage income petitioner filed hi sec_2002 federal_income_tax return as a head_of_household and claimed a dependency_exemption deduction for each child petitioner also claimed an earned_income_credit with ap and gp as the qualifying children in date respondent issued a notice_of_deficiency denying petitioner the dependency_exemption deductions head-of-household filing_status and the earned_income_credit in computing the deficiency respondent changed petitioner’s filing_status to single discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct rule a 290_us_111 in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the the paternity of gp is not in question for the taxable_year petitioner is the father burden_of_proof on the commissioner sec_7491 rule a credible_evidence is ‘the quality of evidence which after critical analysis a court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted’ 122_tc_143 quoting 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner’s requests for witnesses information documents meetings and interviews sec_7491 although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to any of the issues in this case moreover deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 dependency_exemption deductions sec_151 allows as a deduction an exemption for each dependent of the taxpayer sec_151 sec_152 defines the term dependent in pertinent part to include a son or daughter of the taxpayer over half of whose support for the calendar_year was received from the taxpayer s upport includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs in determining whether an individual received more than one- half of his or her support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources id a special support_test applies to certain parents sec_152 provides sec_152 support_test in case of child of divorced parents etc -- custodial_parent gets exemption --except as otherwise provided in this subsection if-- a a child receives over half of his support during the calendar_year from his parents-- i who are divorced or legally_separated under a decree of divorce or separate_maintenance ii who are separated under a written_separation_agreement or iii who live apart at all times during the last months of the calendar_year and b such child is in the custody of one or both of his parents for more than one-half of the calendar_year such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year hereinafter in this subsection referred to as the custodial_parent exception where custodial_parent releases claim to exemption for the year --a child of parents described in paragraph shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year for purposes of this subsection the term noncustodial_parent means the parent who is not the custodial_parent the support_test in sec_152 applies even if the child’s parents have never been married 121_tc_245 if the requirements of sec_152 are met the child is treated as having received over half of his support from the custodial_parent and the custodial_parent is entitled to the dependency_exemption deduction the noncustodial_parent can gain entitlement to the deduction if the custodial_parent executes a valid written declaration under sec_152 releasing the claim to the deduction the declaration required under sec_152 must be made either on a completed form_8332 release of claim to exemption for child of divorced or separated parents or on a statement conforming to the substance of form_8332 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir brissett v commissioner tcmemo_2003_310 the form_8332 requires a taxpayer to furnish the names of the children for whom exemption claims were released the years for which the claims were released the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and the social_security_number of the parent claiming the exemption miller v commissioner supra pincite a whether sec_152 is applicable as stated above petitioner and ms harpe have never been married sec_152 therefore applies only if petitioner and ms harpe lived apart at all times during the last months of see sec_152 living apart generally connotes living in separate residences dawkins v commissioner tcmemo_1991_225 petitioner contends that he generally stayed at his parents’ house from sunday night through thursday afternoon but spent the remainder of the week with ms harpe and the children in kentucky there is no evidence to support his contention and the joint exhibits contradict his position a declaration by ms harpe states that petitioner did not live with her and the children in kentucky in a form from the office of housing federal housing commissioner also indicates that petitioner did not reside in the government housing unit with ms harpe and the children we find that petitioner and ms harpe lived apart at all times during the last months of sec_152 therefore applies b whether petitioner attached an executed form_8332 or a comparable statement to hi sec_2002 tax_return ms harpe’s declaration indicates she had custody of the children for the greater portion of petitioner does not dispute this statement we therefore conclude that she is the custodial_parent for purposes of sec_152 see sec_152 flush language accordingly petitioner may claim the children as dependents only if he attached to his return a form_8332 or a comparable statement executed by ms harpe see miller v commissioner supra petitioner contends that he attached an executed form_8332 to hi sec_2002 tax_return the record however contains no evidence to support this contention a form_8332 is not attached to the copy of his return that was received as a joint exhibit furthermore ms harpe’s declaration does not indicate that she assuming arguendo that petitioner and ms harpe did live together at some point during the last months of the result would not change under sec_152 petitioner would have to establish that he provided over half of ap’s and gp’s support during the record contains no evidence that petitioner meets this requirement with respect to either child executed a form_8332 for either child we find that petitioner did not attach a form_8332 to his return petitioner therefore is not entitled to dependency_exemption deductions for ap and gp in see sec_151 c and a respondent’s determination on this issue is sustained head-of-household filing_status sec_1 imposes a special income_tax rate on an individual filing as head_of_household as relevant herein sec_2 defines a head_of_household as an unmarried individual who maintains as his or her home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child of the taxpayer sec_2 as previously stated petitioner did not live with ms harpe and the children in accordingly petitioner is unable to establish that his residence constituted the principal_place_of_abode for ap or gp for more than one-half of the taxable_year petitioner therefore is not entitled to head-of-household filing_status and respondent’s determination on this issue is sustained earned_income_credit subject_to certain limitations an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income sec_32 earned_income includes wages sec_32 sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test and an age_test sec_32 the pertinent parts of sec_32 provide qualifying_child -- a in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- i who bears a relationship to the taxpayer described in subparagraph b ii who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year and iii who meets the age requirements of subparagraph c as previously stated petitioner has not established that his residence was the principal_place_of_abode for ap or gp for more than one-half of the taxable_year accordingly we conclude that the children fail the residency test of sec_32 respondent’s determination on this issue is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
